                                         Case 3:10-md-02143-RS Document 2964 Filed 02/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                UNITED STATES DISTRICT COURT

                                   8                              NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10
                                         IN RE OPTICAL DISK DRIVE
                                  11     PRODUCTS ANTITRUST LITIGATION                     Case No. 10-md-02143-RS
                                                                                           MDL No. 2143
                                  12
Northern District of California
 United States District Court




                                  13                                                       ORDER RE MOTION FOR
                                         This document relates to: ALL INDIRECT            CLARIFICATION OR AMENDMENT
                                  14
                                         PURCHASER ACTIONS
                                  15

                                  16

                                  17

                                  18

                                  19          Class member Conner Erwin has filed an “Administrative Motion for Clarification and/or

                                  20   Amendment of Feb. 1, 2021 Order on Class Notice and Scheduling.” Erwin expresses concern that

                                  21   the February 1st order does not expressly address his pending “Motion to Enforce Settlement,

                                  22   Return Class Funds, and Disgorge Fees.” (Dkt. 2941) (“the disgorgement motion”). Erwin seeks

                                  23   assurance that the disgorgement motion will be addressed “before, or in conjunction with, the

                                  24   renewed attorneys’ fee motion.”

                                  25          The disgorgement motion was taken under submission without oral argument pursuant to

                                  26   Civil Local Rule 7-1(b). See Dkt. No. 295. Nothing in the February 1st order affected that status.

                                  27   The disgorgement motion and Conner’s motion for leave to submit supplemental authority (Dkt.

                                  28   2953) both remain under submission and will be decided in due course. In the event a hearing is
                                            Case 3:10-md-02143-RS Document 2964 Filed 02/09/21 Page 2 of 2




                                   1   set on the renewed attorney fee motion and the disgorgement motion has not previously been

                                   2   decided, argument on the disgorgement motion will be entertained at such hearing.

                                   3           Erwin’s present “administrative” motion also suggests the notice being provided to the

                                   4   class pursuant to the February 1st order is flawed because it does not state the prior fee awards

                                   5   were “vacated” by the Ninth Circuit. The notice, however, expressly advises that the Ninth Circuit

                                   6   remanded the fee issue and instructed that the original bid was to be used as the starting point for

                                   7   determining a fee award. While the terms “vacated” and “reversed” may have implications to the

                                   8   disputed issues in the disgorgement motion, the notice adequately conveys the essence of the

                                   9   procedural history for purposes of giving class members notice of their rights to object to the

                                  10   renewed motion.

                                  11           Erwin further faults the notice for failing to reference the disgorgement motion. There is no

                                  12   requirement that class members be given notice of objections or relief pursued by other class
Northern District of California
 United States District Court




                                  13   members. The notice is fair, neutral, and adequate.1

                                  14

                                  15   IT IS SO ORDERED.

                                  16

                                  17   Dated: February 9, 2021

                                  18                                                    ______________________________________
                                                                                        _ _____
                                                                                        __   ______
                                                                                              _ ___
                                                                                                 __________
                                                                                                         ____
                                                                                                            ____
                                                                                                            __ _____
                                                                                                                  ____
                                                                                                                     _ __
                                                                                                                       _ _________
                                                                                                                                ______
                                                                                        RICHARD SEEB
                                                                                                   SEEBORG
                                                                                                        BORG
                                  19                                                    Chief United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       11
                                          Furthermore, it appears Erwin may only be arguing the notice would be problematic if the
                                  26
                                       disgorgement motion is not decided prior to, or in conjunction with, the renewed fee motion, as his
                                  27   proposed order provides for no relief with respect to the notice itself.

                                  28
                                                                                                                 CASE NO.   10-md-02143-RS
                                                                                         2
